[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant in this matter, Kelly Energy Systems, was defaulted for failure to appear and a judgment was entered against it. The defendant seeks to reopen the judgment, arguing that its failure to appear resulted from withdrawal of its attorney and the defendant's inability to subsequently secure other counsel due to inability to pay and other reasons. Having now secured new counsel and alleged a good defense, the defendant moves to reopen.
In order for such a judgment to be set aside, there must be a showing of both a good defense and a good reason for nonappearance. Costello v. Hartford Institute of Accounting, Inc., 193 Conn. 160, 167 (1984); see also Conn. Practice Book 377. The defendant has alleged a good defense and has demonstrated good cause for its non-appearance. Therefore, the judgment in the instant case is reopened.
SYLVESTER, J.